United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-888
Issued: July 8, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2013 appellant filed a timely appeal from a December 26, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his disability
compensation claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
partial disability from January 14 to February 20, 2012 as a result of his employment-related
condition.
FACTUAL HISTORY
On February 26, 2010 appellant, then a 48-year-old city carrier, filed an occupational
disease claim alleging that he suffered from hip degeneration as a result of the everyday
1

5 U.S.C. § 8101 et seq.

functions of walking, climbing and carrying a satchel at work. He first became aware of his
condition and realized that it resulted from his employment on July 1, 2007. Appellant stopped
work on January 26, 2010 and returned to modified duty on February 16, 2010. OWCP accepted
his claim for permanent aggravation of bilateral hip osteoarthritis.
In a February 7, 2012 report, Dr. Marcis Craig, a Board-certified orthopedic surgeon,
related appellant’s claim for bilateral hip pain and reviewed his history. Upon examination, he
observed marked decreased motion, intact sensation and tender to palpation. X-rays of the
bilateral hips revealed degenerative joint disease. Dr. Craig included a duty status report
authorizing appellant to return to work with restrictions of sitting up to one and a half hours a
day, standing, walking, and climbing for seven hours a day, kneeling, bending, stooping, and fine
manipulation for three hours a day, and twisting and reaching above the shoulder for two hours a
day.
On February 13, 2012 appellant accepted an offer of limited-duty assignment as a
modified city carrier. His duties included casing and routing mail for one and a half hours,
delivering to the cluster box for one hour, performing mounted deliveries for six hours and
performing collection duties for eight hours. The physical requirements of the modified position
were one hour of standing and six hours of driving.
Appellant submitted various wage-loss compensation claims for 40.10 hours of partial
disability for the period January 14 to February 24, 2012. In the time analysis forms, he
indicated that there was no work available, limited duty available or he had a medical
appointment.2 Appellant received four hours of compensation for attending a medical
appointment on February 7, 2012 and 2.33 hours for attending another medical appointment on
February 13, 2012.
By letter dated February 21, 2012, OWCP advised appellant that the evidence submitted
was insufficient to establish that he was partially disabled from January 14 to February 10, 2012
as a result of his employment-related condition. It requested additional evidence to establish his
claim.
In a March 1, 2012 statement, appellant reported that on his January 22, 2012 CA-7 form
there was no limited-duty work available. He stated that on January 31, 2012 he went to the
physician with all his workers’ compensation paperwork and scheduled another appointment for
February 7, 2012. Appellant noted that his doctor filled out CA-17 forms to turn into the
employing establishment’s human resources office.
On March 8, 2012 appellant submitted a request for a schedule award and a medical
report to support his claim.3 By letter dated August 23, 2012, appellant, through counsel,
2

Appellant indicated that on January 20, 25, 27 and 30, and February 6 and 13, 2012 he worked limited duty for
part of the day and claimed wage-loss compensation for the rest of the eight-hour day. On January 22 and 31 and
February 7, 2012 he had a doctor’s appointment and no limited-duty work was available. The employing
establishment verified 37.77 hours of leave without pay from January 14 to February 10, 2012 and 2.33 hours of
leave without pay from February 11 to 24, 2012.
3

In a March 5, 2012 report, Dr. Byron V. Hartunian, an orthopedic surgeon, reported that appellant had 30
percent impairment of the right lower extremity.

2

requested to withdraw his request for a schedule award because he decided to undergo hip
surgery and, therefore, was no longer at maximum medical improvement.
In a decision dated April 2, 2012, OWCP denied appellant’s disability compensation
claim finding insufficient medical evidence to establish that he was unable to perform his
limited-duty assignment for the period January 14 to February 20, 2012 as a result of his
accepted condition.4
In an August 24, 2012 report, Dr. Craig conducted a follow-up examination of appellant’s
bilateral hip degenerative joint disease. He discussed the risks and benefits of surgery with
appellant and scheduled a left hip replacement surgery.
On September 19, 2012 appellant underwent left total hip replacement. He submitted
various hospital records and operative reports.
In a September 25, 2012 prescription slip, Dr. Craig stated that appellant was unable to
take pain medication seven days prior to surgery and was unable to perform his job duties.
In an October 2, 2012 report, Dr. Craig stated that appellant was doing well following left
total hip arthroplasty. Examination revealed intact sensation and x-rays showed good overall
alignment and fixation of the left total hip arthroplasty.
In an October 2, 2012 report, Dr. Craig stated that appellant had his left hip replaced on
September 19, 2012 and would continue to be off work. He reported that appellant would be
unable to perform his job for several months. Dr. Craig noted that appellant was also off work a
week prior to surgery because of increasing pain and narcotic pain medication, which made it
unable for him to perform his duties.
In a letter dated October 5, 2012, appellant submitted a request for reconsideration. He
stated that after his claim was accepted he filled out CA-7 and CA-7a forms for every pay period.
Appellant explained that he reported to work every day and his supervisor checked daily for
work, such as mounted deliveries, for a complete day or as close to eight hours per day. He
noted that he rewrote the CA-7 forms because he was paid eight hours on January 31, 2012 and
four hours for February 7, 2012. Appellant reported that he enclosed a letter for no work
available on January 23, 2012. He stated that appellant owed him 21.77 hours of compensation
and resubmitted time analysis forms for the period January 14 to February 10, 2012.
In a handwritten note, an individual with a signature purporting to be that of Ron R.
Bowman stated that on January 23, 2012 appellant reported to work but there was no work
available for him.
In an October 10, 2012 report, Dr. Craig stated that he received OWCP’s letter requesting
more information regarding appellant’s treatment for left hip pain and subsequent left total hip
arthroplasty. He noted that appellant’s current diagnosis was status post left total hip
arthroplasty. Dr. Craig reported that by letter dated October 2, 2012 appellant was unable to
4

OWCP noted that it had authorized payment for four hours for a medical appointment on February 7, 2012.

3

perform prolonged walking or strenuous type of activity at work, including positions that would
require mounting equipment. He explained that this restriction was reasonable given that the
procedure was performed on September 19, 2012 and appellant was in a period of recovery.
Dr. Craig stated that appellant’s work duties would be amended as he progressed with
rehabilitation. He included a work capacity evaluation form indicating that appellant was not
able to work eight hours per day but could only work zero to one hour. Dr. Craig opined that
appellant might be able to work eight hours in three months.
In an October 12, 2012 work capacity evaluation, Dr. Craig noted that appellant
underwent left total hip arthroplasty and was able to work zero to one hour per day with
restrictions.
Appellant submitted various claims for disability compensation for the period
September 8 to October 19 2012. He received wage-loss compensation for the period
September 12 to October 19, 2012.
On November 1, 2012 appellant was placed on the periodic rolls.
In a November 20, 2012 report, Dr. Craig noted appellant’s medical treatment for severe
bilateral hip degenerative joint disease and that he underwent left total hip replacement. He
discussed the risks and benefits of right total hip replacement. Dr. Craig also recommended a lift
chair to assist with his therapy and activities of daily living.
In a December 6, 2012 statement, appellant reported that he had not received
reimbursement for copays and intermittent lost pay for 21 hours.
By decision dated December 26, 2012, OWCP affirmed the April 2, 2012 denial decision.
It found that the evidence failed to establish that appellant was partially disabled or that there
was no work available for the period January 14 to February 20, 2012 as a result of his accepted
employment-related condition.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.6 OWCP’s
procedure manual provides that a recurrence of disability also includes worsening of disability
due to an accepted consequential injury.7 Moreover, when the claimed recurrence of disability
5

20 C.F.R. § 10.5(x).

6

Id.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b) (January 1995).

4

follows a return to light-duty work, the employee may satisfy his or her burden of proof by
showing a change in the nature and extent of the injury-related condition such that he or she is no
longer able to perform the light-duty assignment.8
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establishes that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty requirements.9
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10
ANALYSIS
OWCP accepted appellant’s claim for bilateral hip osteoarthritis. Appellant stopped
work and returned to limited duty as a modified city carrier. He filed various claims for 40.10
hours of partial disability from January 14 to February 24, 2012. Appellant received disability
compensation for 6.33 hours for medical appointments on February 7 and 13, 2012. He has the
burden of proof to establish that he was partially disabled from work for the remaining 33.7
hours as a result of his employment-related condition.
Appellant does not allege that there was a change in the nature and extent of his workrelated conditions. He alleges that there was no limited-duty work available for the whole day or
part of the eight-hour day that he reported to work on January 20, 25, 27 and 30 and February 6
and 13, 2012. Appellant also asserted that he had a doctor’s appointment on January 22
and 31, 2012. The Board finds that there is no evidence which establishes that there was no
limited duty available or that he had a medical appointment on the above-mentioned dates.
Appellant accepted an offer for a modified city carrier position effective February 13,
2012 with the following restrictions: one hour of standing and six hours of driving. His duties
included casing and routing mail for one and a half hours, delivering to the cluster box for one
hour, performing mounted deliveries for six hours, and performing collection duties for eight
hours. Appellant alleges that on January 20, 25, 27 and 30 and February 6 and 13, 2012 he did
not work for part of the day because there was no work available within his limited-duty
restrictions. He also alleges that on January 22 and 31, 2012 he had a medical appointment and
there was no limited-duty work available. The evidence of record does not establish that the
employing establishment had taken any formal action to cause any change in the nature and

8

Theresa L. Andrews, 55 ECAB 719, 722 (2004).

9

Terry R. Hedman, 38 ECAB 222 (1986).

10

Gary L. Fowler, 45 ECAB 365 (1994); Mary J. Briggs, 37 ECAB 578 (1986).

5

extent of appellant’s light-duty job requirements or that the employing establishment was unable
to accommodate his light-duty restrictions.
Appellant submitted various reports from Dr. Craig dated February 7 to November 20,
2012 who related appellant’s complaints of bilateral hip pain. Dr. Craig reviewed appellant’s
history and noted that x-rays revealed degenerative joint disease of the bilateral hips. In a
February 7, 2012 duty status report, he authorized appellant to return to limited duty with the
following restrictions: one and a half hours of sitting, two hours of twisting and reaching above
the shoulder, three hours of kneeling, bending, stooping, and fine manipulation of the shoulders,
and seven hours of standing, walking and climbing. The Board notes that there is no evidence on
the record establishing that any particular duty that appellant actually performed exceeded his
work restrictions or that the employing establishment did not provide him with appropriate work
within his restrictions. Appellant did not submit any evidence to establish that on January 20,
22, 25, 27, 30 and 31 and February 6 and 13, 2012 his employing establishment was not
available to provide him with limited-duty work within his restrictions for all or part of the eighthour workday. He submitted a handwritten statement stating that there was no work available on
January 23, 2012, but the Board notes that he did not claim any wage-loss compensation for that
date. In addition, appellant did not submit any evidence to establish that he had a medical
appointment on January 22 and 31, 2012.
The Board finds that appellant did not submit any evidence to show a change in the
nature and extent of his limited-duty requirements or a change in the nature and extent of his
accepted condition. Therefore, appellant did not meet his burden of proof to establish that he
was partially disabled from January 14 to February 24, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of partial disability from January 14 to February 24, 2012 as a result of his accepted hip
condition.11

11

The Board notes that appellant submitted additional evidence following the December 26, 2012 decision. Since
the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision, the
Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for reconsideration.

6

ORDER
IT IS HEREBY ORDERED THAT the December 26, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 8, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

